     Case 3:16-cv-02814-S-BN Document 113 Filed 06/26/20         Page 1 of 3 PageID 1025



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                   Plaintiff,                  §
                                               §
V.                                             §            No. 3:16-cv-2814-S-BN
                                               §
0.2853 ACRES OF LAND, MORE OR                  §
LESS, LOCATED IN DALLAS                        §
COUNTY, STATE OF TEXAS;                        §
CB/TITTLE, LTD., AND AR1 LAND,                 §
LTD.; et al.,                                  §
                                               §
                 Defendants.                   §

                         MEMORANDUM OPINION AND ORDER

           Plaintiff the United States of America (“United States”) has filed a motion for

     limited relief from the stay in this case. See Dkt. No. 112. Defendants CB/Tittle, Ltd.

     and AR1 Land, Ltd. (collectively “Defendants”) oppose the motion. See Dkt. No. 112-

     1 at 9-11. For the reasons and to the extent explained below, the Court grants the

     United States’ motion.

           On March 20, 2020, the parties jointly requested that the Court stay the

     deadlines in this case in light of the nationwide sheltering measures being put in

     place to combat the COVID-19 pandemic. See Dkt. No. 104.

           The purpose of the stay was to ensure that the depositions that would have to

     take place in this case, some of which require travel, did not pose an unreasonable

     threat to the health of the case participants. And the parties wanted to ensure that

     no time was lost in light of the approaching discovery deadlines.
Case 3:16-cv-02814-S-BN Document 113 Filed 06/26/20           Page 2 of 3 PageID 1026



      The Court granted that motion and stayed the deadlines in this case on March

23, 2020. See Dkt. No. 105. At that time, the Court requested that the parties submit

periodic joint status reports, advising the Court of the parties’ ability to proceed with

discovery in this case in light of any efforts to combat the COVID-19 pandemic. See

id.

      The United States now requests that the Court provide limited relief from the

stay so that the parties can continue document-based discovery and engage in

motions practice on several discovery disputes. See Dkt. No. 112-1 at 5-8. For

example, the United States argues that Defendants need to provide more fulsome

answers to certain document requests. See id. And the United States asserts that it

has reevaluated the value of conducting additional document discovery in connection

to Defendants’ Rule 26(a)(2)(C) expert. See id.

      Defendants object to lifting the stay. See id. at 9-11. Defendants argue that the

United States cannot show good cause as to why additional written discovery requests

are needed after three and a half years of litigation and why deposing the Rule

26(a)(2)(C) expert witness will not resolve the United States’ discovery concerns. See

id. at 9. Defendants argue that allowing for additional discovery in this case is

unreasonably cumulative, duplicative, and is outweighed by the burden and expense

that will be incurred by Defendants. See id. at 10-11.

      The Court notes that when the stay in this case was entered, discovery in this

case was still open and ongoing. Indeed, at the time this case was stayed the parties

still had over a month of discovery left. Further, the intended purpose of the stay was



                                           2
Case 3:16-cv-02814-S-BN Document 113 Filed 06/26/20                                            Page 3 of 3 PageID 1027



to provide the parties relief from the deadlines in this case in light of the

impracticability of travelling for, and conducting, depositions during a global

pandemic.

      And throughout the duration of the stay the Court requested status reports

from the parties on the ability to proceed with any other aspects of this case.

      The United States now seeks to proceed with discovery to the extent the parties

can do so remotely and without in-person contact. The Court finds no reason why the

parties should not be able to continue to litigate certain aspects of this case through

paper-based activities. As the United States points out, there is no evidence that the

COVID-19 pandemic will end in the near future, and the Court is persuaded that it

should not defer every aspect of this case until the pandemic ends.

      For the reasons explained, the Court GRANTS the United States’ Motion for

Limited Relief from the Stay [Dkt. No. 112].

      The parties are instructed to submit a proposed schedule by July 23, 2020,

outlining the deadlines related to the limited relief from the stay.

      SO ORDERED.

      DATED: June 26, 2020




                                        ______________________________________________________________________________________________________________________


                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                               3
